Name: Commission Regulation (EEC) No 3349/91 of 15 November 1991 amending Annex VII to Regulation (EEC) No 2135/89 on common rules for imports of certain textile products originating in the people's Republic of China (category 16)
 Type: Regulation
 Subject Matter: international trade;  leather and textile industries;  trade
 Date Published: nan

 19. 11 . 91 Official Journal of the European Communities No L 317/15 COMMISSION REGULATION (EEC) No 3349/91 of 15 November 1991 amending Annex VII to Regulation (EEC) No 2135/89 on common rules for imports of certain textile products originating in the People's Republic of China (category 16) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Textile Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Whereas the Community and the People's Republic of China have concluded an Agreement concerning trade in textile products (') ; Whereas the Council, by Commission Regulation (EEC) No 2135/89 (2), as last amended by Regulation (EEC) No 3057/90 (3), has subjected imports of certain textile products originating in China to common rules until 1992 ; Whereas requirements have arisen in one region of the Community (Italy) for reimports of category 16 (suits) following processing in China, as provided for in Article 6 (3) of the said Regulation ; Whereas, in the interests of the Community industry, quantitative objectives for category 16 (suits) should be added to the quantitative objectives for outward proces ­ sing arrangements set out in the Appendix to Annex VII ; Article 1 The Appendix to Annex VII of Regulation (EEC) No 2135/89 is hereby amended in respect of the years 1991 and 1992 in accordance with the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 1991 . For the Commission Frans ANDRIESSEN Vice-President ANNEX To the Appendix of Annex VII the following is added : Quantitative limits from 1 January to 31 DecemberCategory Descnption Member State Units 1991 1992 ' 16 Men s suits I 1 000 pieces 145 156' (') OJ No L 380, 31 . 12. 1988 . (2) OJ No L 212, 22. 7. 1989, p. 1 . 0 OJ No L 294, 25. 10 . 1990, p. 15.